Gray, J.
There can be no doubt of the right of the plaintiff to maintain this action. At the time of the defendant’s attachment on his writ against Brown in Vermont, the plaintiff was in possession of the property under a claim of title, and all Brown’s interest in the property had passed to his assignee in insolvency under proceedings in this commonwealth by a title which the defendant, a citizen of Massachusetts, could not controvert. Hubbard v. Lyman, 8 Allen, 520. Dehon v. Foster, 4 Allen, 552, 553; S. C. 7 Allen, 57. Hanford v. Paine, 32 Verm. 442. Hoag v. Hunt, 1 Foster, (N. H.) 106.

Exceptions overruled